Exhibit 10.1(a)

THIS OPTION AGREEMENT MAY NOT BE TRANSFERRED EXCEPT BY WILL OR UNDER THE LAWS OF
DESCENT AND DISTRIBUTION OR PURSUANT TO A QUALIFIED DOMESTIC RELATIONS ORDER.

BSQUARE CORPORATION

2011 INDUCEMENT AWARD PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT is entered into as of the <date> day of <month>, [            ]
(the “Date of Grant”) between BSQUARE CORPORATION, a Washington corporation (the
“Company”), and <Optionee’s Name> (the “Optionee”).

RECITALS:

A. The Company has approved and adopted the BSQUARE CORPORATION 2011 Inducement
Award Plan (the “Plan”), pursuant to which the Company is authorized to grant to
persons not previously employees or directors of the Company, or following a
bona fide period of non-employment, as an inducement material to the
individual’s entering into employment with the Company (such persons,
“Employees”) options to purchase shares of the Company’s common stock, no par
value (the “Common Stock”);

B. The Optionee is an Employee;

C. The options granted hereunder are intended to qualify as Non-Qualified Stock
Options which are not incentive stock options under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”);

D. Capitalized terms used herein and not otherwise defined shall have the
definitions given to them in the Plan.

AGREEMENT:

NOW, THEREFORE, the Company hereby grants to the Optionee the option to
purchase, upon the terms and conditions set forth herein and in the Plan, <# of
Options> shares of Common Stock (the “Option”).

1. EXERCISE PRICE.

The exercise price for the Option shall be $<Price> per share, which is not less
than 100 percent of the Fair Market Value of the Common Stock on the Date of
Grant.

2. VESTING SCHEDULE.

No Option shall be exercisable until it has vested. The Option shall be vested
according to the following schedule: Option vests [1/16 each quarter] from <Base
Date>.

 

1



--------------------------------------------------------------------------------

3. TERM OF OPTIONS

All Options granted under this Agreement shall expire ten (10) years from the
Date of Grant.

4. OPTION NOT TRANSFERABLE.

The Option may not be transferred, assigned, pledged or hypothecated in any
manner (whether by operation of law or otherwise) other than by will, by the
applicable laws of descent and distribution or pursuant to any qualified
domestic relations order, and shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the Option or of any right or privilege conferred hereby
contrary to the provisions hereof, or upon the sale or levy or any attachment or
similar process upon the rights and privileges conferred hereby, the Option
shall thereupon terminate and become null and void.

5. INVESTMENT INTENT.

By accepting the Option, the Optionee represents and agrees, for the Optionee
and all persons who acquire rights in the Option through the Optionee, that none
of the shares of Common Stock purchased upon exercise of the Option will be
distributed in violation of applicable federal and state laws and regulations.
If requested by the Company, the Optionee shall furnish evidence satisfactory to
the Company (including a written and signed representation letter and a consent
to be bound by all transfer restrictions imposed by applicable law, legend
condition or otherwise) to that effect, before delivery of the purchased shares
of Common Stock.

6. TERMINATION OF OPTION.

Any vested Option granted to an Optionee shall terminate, to the extent not
previously exercised, upon the occurrence of the first of the following events:

(a) as designated by (x) the Board in accordance with Section 6(n) of the Plan
or (y) the Committee in accordance with Section 6(d) of the Plan;

(b) the date of the Optionee’s termination of employment or contractual
relationship with the Company or any Related Corporation for cause (as
determined in the sole discretion of the Committee);

(c) the expiration of ninety (90) days from the date of the Optionee’s
termination of employment or contractual relationship with the Company or any
Related Corporation for any reason whatsoever other than cause, death or
Disability unless the exercise period is extended by the Committee a date not
later than the expiration date of the Option;

(d) the expiration of one year from (A) the date of death of the Optionee or
(B) cessation of the Optionee’s employment or contractual relationship by reason
of Disability unless the exercise period is extended by the Committee until a
date not later than the expiration date of the Option; or

(e) any other event specified by the Committee at the time of grant of the
Option.

 

2



--------------------------------------------------------------------------------

If an Optionee’s employment or contractual relationship is terminated by death,
any Option granted to the Optionee shall be exercisable only by the person or
persons to whom such Optionee’s rights under such Option shall pass by the
Optionee’s will or by the laws of descent and distribution of the state or
county of the Optionee’s domicile at the time of death. The Committee shall
determine whether an Optionee has incurred a Disability on the basis of medical
evidence reasonably acceptable to the Committee. Upon making a determination of
Disability, the Committee shall, for purposes of the Plan, determine the date of
an Optionee’s termination of employment or contractual relationship.

Unless accelerated in accordance with Section 6(f) of the Plan, any unvested
Option granted to an Optionee shall terminate immediately upon termination of
employment of the Optionee by the Company for any reason whatsoever, including
death or Disability. For purposes of the Plan, transfer of employment between or
among the Company and/or any Related Corporation shall not be deemed to
constitute a termination of employment with the Company or any Related
Corporation.

7. STOCK.

In the case of any stock split, stock dividend or like change in the nature of
shares granted by this Agreement, the number of shares and option price shall be
proportionately adjusted as set forth in Section 6(m) of the Plan.

8. EXERCISE OF OPTION.

Each exercise of the Option shall be by means of delivery of a Notice of
Election to Exercise (which may be in the form attached hereto as Exhibit A) to
the Secretary of the Company at its principal executive office, specifying the
number of shares of Common Stock to be purchased and accompanied by payment in
cash, or by certified or cashier’s check payable to the order of the Company, of
the full exercise price for the Common Stock to be purchased. Upon approval of
the Committee, the Optionee may pay for all or any portion of the exercise price
by (i) delivery of already held shares of Common Stock, (ii) having shares
withheld from the amount of shares of Common Stock to be received by the
Optionee upon exercise of the Option or (iii) execution and delivery of
appropriate loan documents approved by the Committee. The shares of Common Stock
received or withheld by the Company as payment shall have a Fair Market Value
equal to or greater than the aggregate exercise price to be paid by the Optionee
upon such exercise. The Optionee agrees to also pay to the Company the amount
necessary for the Company to satisfy its federal, state, local and foreign
withholding obligations.

9. OPTIONEE ACKNOWLEDGMENTS.

The Optionee acknowledges that he or she has read and understands the terms of
this Agreement and the Plan, and that:

(a) The issuance of shares of Common Stock pursuant to the exercise of the
Option, and any resale of the shares of Common Stock, may only be effected in
compliance with applicable state and federal laws and regulations and that the
Optionee may be required to execute and deliver representations and warranties
to that effect prior to the exercise of any portion of the Option;

(b) The Optionee is not entitled to any rights as a shareholder with respect to
any shares of Common Stock issuable hereunder until the Optionee becomes a
shareholder of record;

 

3



--------------------------------------------------------------------------------

(c) The shares of Common Stock subject hereto may be adjusted in the event of
certain changes in the capital structure of the Company or for any other reason
required or permitted by the Plan;

(d) As a condition to the exercise of the Option, the Optionee may be required
to make such arrangements as the Committee requires for the satisfaction of any
federal, state or local withholding tax obligations; and

(e) This Agreement does not constitute an employment agreement nor does it
entitle the Optionee to any specific employment or to employment for a period of
time and that the Optionee’s continued employment, if any, with the Company
shall be at will and is subject to termination in accordance with the Company’s
prevailing policies and any other agreement between the Optionee and the
Company.

10. PROFESSIONAL ADVICE. The acceptance and exercise of the Option and the sale
of Common Stock issued pursuant to the exercise of the Option may have
consequences under federal and state tax and securities laws which may vary
depending on the individual circumstances of the Optionee. Accordingly, the
Optionee acknowledges that the Optionee has been advised to consult his or her
personal legal and tax advisor in connection with this Agreement and the
Optionee’s dealings with respect to the Option or the Common Stock.

11. NOTICES. Any notice required or permitted to be made or given hereunder
shall be mailed or delivered personally to the addresses set forth below, or as
changed from time to time by written notice to the other:

 

Company:     

BSQUARE CORPORATION

110 110th Avenue SE

Suite 200

Bellevue, Washington 98004

Attention: Secretary

Optionee:     

<Optionee Name>

<Optionee Address>

<Optionee Address>

12. AGREEMENT SUBJECT TO PLAN. The Option and this Agreement evidencing and
confirming the same are subject to the terms and conditions set forth in the
Plan and in any amendments to the Plan existing now or in the future, which
terms and conditions are incorporated herein by reference. A copy of the Plan
previously has been delivered to the Optionee. Should any conflict exist between
the provisions of the Plan and those of this Agreement, those of the Plan shall
govern and control. This Agreement and the Plan comprise the entire
understanding between the Company and the Optionee with respect to the Option
and shall be construed and enforced under the laws of the State of Washington.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, clicking the “Accept” button along with the electronic
signature of the Company’s representative below, you and the Company agree that
this Option is granted under and governed by the terms and conditions of the
Plan and this Option Agreement.

 

OPTIONEE     BSQUARE CORPORATION       By:   /s/ Brian T. Crowley Signature    
  Brian T. Crowley, CEO         Name Typed or Printed      

 

5



--------------------------------------------------------------------------------

Exhibit A

Notice of Election to Exercise

This Notice of Election to Exercise shall constitute proper notice pursuant to
Section 6(h) of the BSQUARE CORPORATION 2011 Inducement Award Plan (the “Plan”)
and Section 8 of that certain Non-Qualified Stock Option Agreement (the
“Agreement”) dated as of                                      between BSQUARE
CORPORATION (the “Company”) and the undersigned.

The undersigned hereby elects to exercise the Optionee’s option to purchase
                         shares of the Company’s common stock, no par value, at
a purchase price of $                 per share, for aggregate consideration of
$                , on the terms and conditions set forth in the Agreement and
the Plan. Such aggregate consideration, in the form specified in Section 8 of
the Agreement, accompanies this Notice.

The undersigned has executed this Notice this              day of
                        ,             .

 

   Name Typed or Printed    Signature